Citation Nr: 1630831	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-27 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a broken tailbone.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for a left leg disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for migraines, secondary to the neck injury.

9.  Entitlement to service connection for depression, secondary to the neck injury.

10.  Entitlement to service connection for hepatitis C virus.

11.  Entitlement to a total disability evaluation based on individual unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2012  rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for residuals of a neck injury, service connection for residuals of a broken tailbone, service connection for a bilateral shoulder disorder, service connection for a bilateral foot disorder, service connection for migraines, service connection for depression, and service connection for hepatitis C.  She perfected a timely appeal to that decision.  

An unappealed March 2009 rating decision had denied service connection for residuals of a neck injury and a broken tailbone.  Since then, previously not considered relevant service treatment records (STRs) have been associated with the record.  Accordingly, as provided in 38 C.F.R. § 3.156(c), the claim is considered (de novo) rather than as one to reopen.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

The Veteran maintains that all she suffered an injury to her neck as a result of inservice accident in June 1975.  The Veteran reports that on June 26, 1975, while driving in Ft. Rucker in the rain, her vehicle hydroplaned causing her to lose control of the steering wheel and brakes.  She relates that she was taken to Lyster Army Hospital and was told that she had a soft tissue injury; she was given pain pills, muscle relaxers and a neck brace.  The Veteran indicates that, as she got older, she developed arthritis in her neck.  She reports that that she has suffered complications of that accident, including swelling in her neck, as well as pain in the neck, shoulders, arms, back, legs, and feet.  

STRs show that the Veteran was seen at the emergency room at Lyster Army Hospital on June 26, 1975 after being involved in an automobile accident.  It was noted that she was hit on the right parietal area with loss of consciousness.  She complained of pain on both sides of the neck.  The impression was muscular contusion of the neck muscles.  On June 27, 1975, the Veteran complained of neck spasm and hematoma on the right posterior leg.  The assessment was cervical neck muscle spasm and hematoma on the right leg.  She was next seen on July 18, 1975 when she reported waking up with her left thigh hurting.  The Veteran indicated that it was painful to walk.  The assessment was muscle spasm, left thigh.  

      A.  Orthopedic disabilities and headaches

VA treatment notes dated from August 2008 through May 2014 document that the Veteran has received ongoing treatment for chronic joint pain and headaches.  A February 2009 VA progress note reflects diagnoses of chronic neck pain with shoulder pain, and chronic right foot pain. A June 2009 treatment note reflects diagnoses of chronic neck pains and chronic lumbar back pains and history of migraines.  December 17, 2009 notes document diagnoses of chronic back pain, status post MVA with CHI with concussion in the 1970's.  

The Veteran was seen in April 2010 with a history of fatigue and tiredness.  It was noted that she had occasional headaches, some of which were migraine type.  She also reported some back pain, leg weakness, and chronic foot pain.  The pertinent diagnoses were chronic headaches mixed with migraines, and chronic foot pains.  In July 2010, the Veteran was seen with complaints of chronic neck pain; she indicated that she had injuries to the neck while on active duty.  She stated that she has had problems through the years with increased arthritic changes.  She stated that she has been unable to work due to neck pain.  The pertinent diagnoses were chronic cervical neck pains, right shoulder pains and stiffness, and left shoulder pain.  

Among the records is a medical statement from a VA physician, dated in October 2010, indicating that the Veteran was injured on post at Ft. Rucker on June 26, 1975; he noted that she was seen at LACH ER for head and neck injuries.  The physician also reported that the Veteran was medicated and wore a neck brace for weeks afterwards.  She had positive x-rays and MRI with osteophytes between C5-C6 and C6-C7; there was bilateral neural foramin encroachment.  

During a clinical visit in June 2011, the Veteran reported a history of multiple joint pains.  She complained of left and right upper arm and shoulder pain for the last 9 months.  The impression was that the Veteran had cervical disc disease which can also cause bilateral arm pain.  

During a clinical visit in August 2013, it was noted that the Veteran had had repeated episodes of nausea and vomiting, and she had several visits to the emergency room.  It was noted that she had a history of typical migraines with aura and headaches with bouts of vomiting.  She reported having headaches following a motor vehicle accident in the 1970's during which she sustained a head and neck injury, with neck pain intermittently since that time.  

The Veteran was afforded a VA examination in April 2011.  At that time, she reported the in-service injury and her current symptoms.  She also reported having a horseback riding accident resulting in a fracture of her tailbone; she was treated at Lister Army Hospital in Ft. Rucker, Alabama.  She suffered a second tailbone fracture in 1981 during childbirth.  She reported she is unable to sit on hard chairs for long periods of time.  The Veteran indicated that she developed shoulder pain following the motor vehicle accident in 1975.  The Veteran indicated that she fell while on active duty and hurt her legs while working at Lister Army Hospital.  The pertinent diagnoses were cervical spine degenerative changes with foraminal encroachment; status post coccygeal fracture; left shoulder arthropathy, and bilateral foot arthropathy.  

Following a review of the claims folder in January 2012, a VA examiner stated that the Veteran's current neck disability is less likely than not the result of related to the condition treated in service.  The examiner stated that a review of the medical records revealed no diagnosis with respect to the tailbone or coccyx.  The examiner stated that while a clinic note in July 1975 reported a diagnosis of muscle spasm at the left thigh, there was no evidence of ongoing or continued complaint with respect to the left hip during the remainder of the Veteran's service.  Therefore, the examiner concluded that the Veteran's left thigh was less likely than not the result of or related to the condition treated in service.  The examiner also noted that a review of the claims folder showed the presence of a clinic note dated in June 27, 1975 reporting a diagnosis of right leg hematoma associated with the motor vehicle accident.  The examiner stated that hematomas are not known to be associated with persistent symptoms.  There was no documentation of ongoing or continued complaints of right leg hematoma.  The examiner stated that no other right leg injury was identified.  The examiner concluded that, the Veteran's current right leg condition disability was less likely than not the result of or related to her treatment while in service.  

The Board finds the January 2012 VA opinion to be inadequate.  Significantly, the examiner stated that a lack of a diagnosis of a broken tailbone was based on his the fact that the medical records revealed no diagnosis with respect to the tailbone or coccyx; however, he failed to consider the Veteran's prior medical history and the April 2011 VA examination which reported a diagnosis of status post coccygeal fracture.  The examiner also failed to consider the Veteran's lay statements, in which she had stated that she developed problems with her neck, back, and legs following the car accident in service, and she has had continued problems since.  Furthermore, the examiner did not provide a rationale for his opinion that the Veteran's neck, left thigh and right leg problems were not related to her military service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, submitted in support of the Veteran's claims is a medical statement from Dr. Craig Hollowell, dated in October 2013, wherein he indicated that the Veteran was his patient from May 1996 to April 2007.  Dr. Hollowell stated that, at her initial screening appointment, the Veteran indicated that she had been receiving treatment for chronic pain from Dr. Allan Conrad.  She reported that she had suffered chronic neck, back and TMJ pain for the past 20 years.  She also reported that she suffered a fractured coccyx while on active duty in the U.S. Army.  Dr. Hollowell noted that the Veteran was seen in his office some 32 times for chronic neck, TMJ and back pain.  She was also seen in October 2004 for bilateral shoulder pain, and continued back and neck pain.  Dr. Hollowell stated that it was his opinion that the Veteran's continuing chronic pain issues are consistent with and more likely than not a result of her motor vehicle accident on June 26, 1975; she has continued to suffer pain on a daily basis.  Dr. Hollowell also stated that the Veteran's continued back, neck and bilateral shoulder pain have resulted in her not being able to maintain gainful employment.  In fact, he noted that the Veteran has been classified as disabled by the Social Security Administration.  

The Board acknowledges that this statement alludes to a possible connection between the Veteran's current neck, back, leg and shoulder problems and service.  However, the Board finds that this opinion also suffers from a sufficient supporting rationale.

In light of the inadequacies in the aforementioned private and VA examinations, a VA examination with opinion, supported by sufficient rationale and consideration of the Veteran's specific history, is needed in order to properly assess the merits of the Veteran's claims.  The new VA opinion should reconcile the conflicting findings of the October 2013 private medical statement and the January 2012 VA examination and opinion.  Additionally, the new VA opinion should expressly address the statements of the Veteran regarding his neck, back and leg pain symptoms, which are capable of lay observation.  

The record contains competent evidence of a current bilateral shoulder disorder, chronic bilateral foot disorder and migraines.  The Veteran maintains that she sustained the bilateral shoulder and leg disorders during the motor vehicle accident in service in June 1975, and she subsequently developed migraines as a result of the chronic pain.  However, the record contains insufficient evidence for the Board to determine whether any pertinent disorder had its onset during service or was caused by such service.  Under the circumstances, the Board is of the opinion that further development would be helpful to a proper adjudication.  Thus, VA must obtain an examination and opinion in order to make a decision on the claims.  38 U.S.C.A. § 5103A (d) (2) (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).  
      
      B.  Hepatitis C.

The Veteran maintains that she acquired hepatitis C as a result of her duties in the military.  

The Veteran's DD Form 214 indicates that her military occupational specialty was that of a medical specialist.  On the occasion of a general VA examination in April 2011, the Veteran indicated that she believed that she was exposed to hepatitic C while in the military with risks occurring from jet air gun injections, exposure to blood and body fluids, dental procedures, blood base products vaccines, and fingersticks, lancets use.  

Post service treatment records VA progress notes dated from August 2008 through May 2014 show that the Veteran has received ongoing and treatment for chronic hepatitic C.  A February 2009 VA progress note reflects a history of hepatitic C reactivity.  The Veteran was seen in April 2010 with a history of fatigue and tiredness.  Pertinent diagnoses included chronic Hepatitis C.  During a hepatology follow up visit in February 2013, it was noted that the Veteran had chronic hepatitis C genotype 1a and was first diagnosed about 4 years ago.  It was also noted that the risk factors for chronic HCV include Vietnam Era Veteran who is a tattoo artist since about 1993, but stated that she is knowledgeable of and uses infection protections.  In a July 5, 2013 mental health note, the Veteran indicated that she suspected that she contracted hepatitis C from the air gun shots in the Army.  The assessment was chronic hepatitis C, genotype 1a, first diagnosed about 4 years ago.  

In a medical statement dated in March 2014, a VA doctor reported that the Veteran was followed at the Hepatology clinic at the FVAMC, NC from May 12, 2012 and last seen in February 2014.  The physician noted that the records showed that the Veteran was a Vietnam Era veteran and reportedly worked in the medical corp.  The physician also noted that Vietnam Era Veterans have been shown to have a higher incidence of Hepatitis C infections than other Veteran groups.  He also stated that work in the health care filed is a well-known risk factor at the time of her practice.  She has worked as a tattoo artist in the early 1990s but reported an awareness and practice of precautions to avoid blood and body fluid transmission.  The physician also noted that the Veteran was born in "1958" and it is known that persons in the "Baby Boomer" age group have been found to have a higher incidence of Hepatitis C infections.  The examiner noted that the Veteran's biopsy in February 2013 showed bridging fibrosis with notation "cirrhosis cannot be ruled out."  The physician stated that based on the risk factor history and advanced fibrosis on biopsy in 2013, it is as likely as not that the Veteran may have acquired HCV infection during the 1970's 1980s.  

In regard to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.  

The service treatment records do not reference hepatitis C or treatment for any liver problems and the post service medical evidence of record indicates that hepatitis C was first diagnosed in 2008 or 2009.  However, the records do indicate that the Veteran currently has hepatitis C.  In addition to the Veteran's contention of a risk factor of the use of inoculation guns, VA treatment records note risk factors of the Veteran's work in health care and her post service occupation as a tattoo artist in the early 1990s.  Under these circumstances, the RO should schedule the Veteran for the appropriate VA examination to address the nature and etiology of the Veteran's current hepatitis C.  

      C.  Depression, secondary to chronic physical disabilities

The Veteran asserts that she has become depressed as a result of chronic pains from her multiple joint disabilities.  

The Veteran was afforded a VA examination for evaluation of mental disorders in September 2011.  The pertinent diagnoses major depressive disorder, single episode, moderate, and adjustment disorder with anxiety, chronic.  The examiner opined that the Veteran's diagnosed psychiatric disorders are at least as likely as not caused by or a result of her struggles to cope with her neck disability, back disability, left hip disability and right leg disability to the extent that those conditions cause her to experience significant chronic pain and fatigue.  It was also noted that the Veteran's struggles to cope with her chronic medical conditions and chronic pain were the primary etiological factors in her depressive and anxious symptomatology with her family stressors being secondary.  

With respect to the issue of entitlement to service connection for a psychiatric disorder, diagnosed as depression and anxiety, the Veteran has claimed that this disorder developed as a result of her chronic neck, back and shoulder disorders.  Thus, until those issues have been properly developed, the Board cannot fully or fairly consider this secondary service connection claim.  


      D.  SSA records

Additionally, the record indicates that the Veteran is receiving social security disability benefits.  In a consultation note homeless program note, dated May 22, 2013, the Veteran reported that she was receiving SSDI and was living with her daughter and son -in-law since April 2012.  She stated that she has not worked since April "201) when she started receiving SSDI.  Moreover, in his medical statement dated in October 2013, Dr. Hollowell stated that the Veteran's continued back, neck and bilateral shoulder pain have resulted in her not being able to maintain gainful employment.  In fact, he noted that the Veteran has been classified as disabled by the Social Security Administration.  However, no records from the Social Security Administration (SSA) have been requested or associated with the file.  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, and given the number of disabilities claimed, VA is obliged to attempt to obtain and consider those records.  

      E.  TDIU

Additionally, in a rating action of February 2012, the RO denied the Veteran's claim for a total disability rating based on TDIU.  Subsequently, in April 2012, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim.  A review of the record shows that the RO has not issued an SOC with regard to these claims.  Accordingly, that issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Send a letter to the Veteran asking her to identify and submit any additional pertinent evidence in support of her claims, including all VA and non-VA medical providers who have treated her for her claimed disabilities since service.  After securing the necessary release, obtain any identified records that she does not submit.  Specifically noted in this regard are the records from private doctors, particularly Dr. Allan Conrad.  All records obtained should be added to the electronic file.  If requests for any private or non-VA government treatment records are not successful, send a letter to the Veteran informing her of the non-response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claims.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All efforts to obtain these records must be documented in the file.  If the records are not obtained, and, only after concluding that it is reasonably certain they do not exist or further efforts to obtain them would be futile, inform the Veteran of the non-receipt of the records.

3.  Schedule the Veteran for VA examination(s) with regard to the claimed neck, bilateral shoulder, bilateral leg, bilateral foot, and tailbone disorders, and headaches.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Based on a review claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as likely as not (50 percent or greater probability) that any diagnosed neck, right and left leg, right and left shoulder, bilateral foot,  and/or broken tailbone (back) disabilities had onset during were caused by the Veteran's period of service, to include the automobile accident in June 1975, wherein the Veteran sustained injuries to her neck and a hematoma of the leg.  In doing so, the examiner must consider the Veteran's statements, as well as the lay statements in support of the Veteran's claim, regarding the onset and continuity of symptomatology.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to specific evidence in the record.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of problems since service should be set forth.  Further, the examiner should specifically comment on the medical opinion provided by Dr. Craig Hollowell.  The examiner should provide a rationale for the conclusions reached.  

4.  Then, obtain a relevant expert medical opinion with regard to the etiology of the Veteran's hepatitis C.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C had onset, i.e., was contracted, during her active service.  The examiner should address the various risk factors involved in this case and must address the March 2014 letter from a VA doctor discussing the Veteran's risk factors.  The examiner must provide a complete rationale for all opinions rendered.  

5.  Furnish to the Veteran and her representative a statement of the case in response to her April 2012 notice of disagreement, pertaining to the issue of entitlement to a TDIU.  

6.  Thereafter, the AOJ must re-adjudicate the Veteran's claims of entitlement to service connection that are the subject of this Remand.  If any determination remains unfavorable to the Veteran, furnish to her and her representative a supplemental statement of the case and allow an appropriate opportunity for response thereto prior to retuning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




